Exhibit 10.3

 

2010 PERFORMANCE SHARE PROGRAM

AWARD CALCULATION METHODOLOGY

 

Parameter

 

Description

 

 

 

Designated Participants

 

Senior Vice Presidents and above (or equivalent) as designated by the Committee.

 

 

 

Performance Period

 

The Company’s 2010 fiscal year.

 

 

 

Award Agreement

 

A Maximum Award (in addition to a target award) for each Designated Participant
will be approved by the Committee and set forth in each Designated Participant’s
Award Agreement.

 

 

 

Performance Goal

 

The Company must achieve an initial threshold level of performance (the
“Performance Goal”) in order for any Performance Shares to be earned. The
Performance Goal is the achievement of at least 80% of the GAAP revenue target
set forth in the Board-approved 2010 annual operating plan.

 

·    If the Performance Goal is not met, no Performance Shares will be earned
under the Program.

 

·    If the Performance Goal is met, Designated Participants will be credited
with their Maximum Awards, subject to a reduction based on the achievement of
Other Performance Goals which will determine the Actual Award earned.

 

 

 

Other Performance Goals

 

The Other Performance Goals are the five sets of strategic objectives approved
by the Committee.

 

 

 

Actual Award Determination

 

The Maximum Award will be reduced to equal the number of Performance Shares
earned as an Actual Award based on the achievement of the Other Performance
Goals.  For each set of Other Performance Goals:

 

 

 

 

Other

 

Number of

 

Other

 

Actual

 

Performance Goal

x

Performance Shares

x

Performance Goal

=

Performance

 

Weight (20%)

 

in Target Award

 

Achievement %

 

Shares

 

 

 

 

 

·    All five sets of Other Performance Goals are weighted equally (20%).

 

 

 

 

 

·    The Other Performance Goal Achievement % for each set of Other Performance
Goals is capped at 150%.

 

 

 

 

 

The Actual Award earned equals the sum of the Actual Performance Shares
determined using the equation above for all five sets of Other Performance
Goals. Any partial share of an Actual Award shall be rounded up to the next
whole share.

 

--------------------------------------------------------------------------------

 